Case 2:20-cv-03235-PSG-DFM Document 5 Filed 05/11/20 Page 1 of 3 Page ID #:79
      Case 2:20-cv-03235-PSG-DFM Document 5 Filed 05/11/20 Page 2 of 3 Page ID #:80

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

contentions were fairly presented to the state courts, see Ybarra v. McDaniel, 656 F.3d 984, 991
(9th Cir. 2011), and disposed of on the merits by the highest court of the state, see Greene v.
Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). A claim has not been fairly presented unless the
prisoner has described in the state court proceedings both the operative facts and the federal legal
theory on which his claim is based. See Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (per
curiam). As a matter of comity, a federal court will not entertain a habeas petition unless the
petitioner has exhausted the available state judicial remedies on every ground presented in it. See
Rose v. Lundy, 455 U.S. 509, 518-19 (1982).

      A federal court may raise a habeas petitioner’s failure to exhaust state remedies sua sponte.
See Stone v. City and Cnty. of S.F., 968 F.2d 850, 855-56 (9th Cir. 1992) (as amended). Petitioner
has the burden of demonstrating he has exhausted available state remedies. See Williams v.
Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per curiam).

      As noted above, it appears that all claims in the Petition are unexhausted. See Coleman v.
Thompson, 501 U.S. 722, 731 (1991) (explaining that “state prisoner’s federal habeas petition
should be dismissed if the prisoner has not exhausted available state remedies as to any of his
federal claims”). The Petition is accordingly subject to dismissal.

       In Rhines v. Weber, 544 U.S. 269, 277 (2005), the Supreme Court held that, in certain
“limited circumstances,” a district court may stay a mixed petition and hold it in abeyance while
the petitioner returns to state court to exhaust his unexhausted claims. The Ninth Circuit has held
that a district court also “has the discretion to stay and hold in abeyance fully unexhausted
petitions” under Rhines. Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016). The prerequisites for
obtaining a stay under Rhines while the petitioner exhausts his state remedies are: (1) that the
petitioner show good cause for his failure to exhaust his claims first in state court; (2) that the
unexhausted claims not be “plainly meritless”; and (3) that petitioner not have engaged in
“abusive litigation tactics or intentional delay.” 554 U.S. at 277-78. The Supreme Court has not
precisely defined what constitutes “good cause” for a Rhines stay. See Blake v. Baker, 745 F.3d
977, 980-81 (9th Cir. 2014). The Ninth Circuit has found that “good cause” does not require
“extraordinary circumstances.” Dixon v. Baker, 847 F.3d 714, 720 (9th Cir. 2017). Rather, “good
cause turns on whether the petitioner can set forth a reasonable excuse, supported by sufficient
evidence, to justify” the failure to exhaust. Blake, 745 F.3d at 982.

      It is unclear from the face of the Petition whether Petitioner can meet the Rhines
requirements. In any event, he has not requested a stay of these proceedings while he exhausts his


CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                            Page 2 of 3
      Case 2:20-cv-03235-PSG-DFM Document 5 Filed 05/11/20 Page 3 of 3 Page ID #:81

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

state remedies, much less attempted to make the three necessary showings under Rhines. In light
of Mena, however, the Court will give Petitioner an opportunity to move for a Rhines stay.

       The Court notes that under the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), a one-year limitation period applies to a federal petition for writ of habeas corpus
filed by a person in state custody. See 28 U.S.C. § 2244(d)(1). With Petitioner’s state habeas
petition being denied by the Los Angeles Superior Court on December 28, 2018, Petitioner is
strongly encouraged to file a state habeas petition with the California Supreme Court as soon as
practicable.

     IT THEREFORE IS ORDERED that within twenty-eight (28) days of the date of this
Order, Petitioner do one of the following:

           (1)   show cause in writing why this action should not be dismissed without prejudice
                 for failure to exhaust state remedies;

           (2)   file a formal stay-and-abey motion if he believes he can make the required
                 showings under Rhines; or

           (3)   request that the Petition be dismissed without prejudice under Federal Rule of
                 Civil Procedure 41(a)(1), with the understanding that any later petition may be
                 time barred under 28 U.S.C. § 2244(d)(1).

      Petitioner is expressly warned that his failure to timely comply with this Order may result in
the Petition being dismissed for the reasons stated above and for failure to prosecute.




CV-90 (12/02)                           CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                           Page 3 of 3
